                 Case 2:20-cv-00891-BJR Document 9 Filed 07/07/20 Page 1 of 3



 1                                                               The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   JAE Y. HONG, DDS, PS, individually and on
10   behalf of all others similarly situated,
                                                          No. 2:20-cv-00891-BJR
11                                       Plaintiff,
                                                          ORDER GRANTING UNOPPOSED
12          v.                                            MOTION FOR STAY OF
                                                          PROCEEDINGS PENDING RULING ON
13   VALLEY FORGE INSURANCE COMPANY,                      CONSOLIDATION AND TRANSFER
14                                                        BY JPML
                                       Defendant.
15

16                                               ORDER
17          The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of
18   Proceedings Pending Ruling on Consolidation and Transfer by JPML, and finding that there is
19   good cause,
20          HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,
21   including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
22   Procedure, Local Rules of the United States District Court for the Western District of Washington
23   and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
24   Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
25   inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
26   the event that the JPML denies consolidation, the stay will automatically terminate fourteen (14)
     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 1                       KELLER ROHRBACK L.L.P.
     (2:20-cv-00891-BJR)                                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
               Case 2:20-cv-00891-BJR Document 9 Filed 07/07/20 Page 2 of 3



 1   days after the JPML’s decision denying consolidation, and Defendant shall have forty-two (42)

 2   additional days from the termination of the stay to answer, move, or otherwise plead in response

 3   to Plaintiff’s Complaint.

 4

 5   IT IS SO ORDERED.

 6          DATED this 7th day of July, 2020. _______________________________________
 7                                               Barbara J. Rothstein
                                                 UNITED STATES DISTRICT JUDGE
 8

 9
     Presented By:
10          DATED this 1st day of July, 2020.
11                                               KELLER ROHRBACK L.L.P.

12
                                                 By: s/ Ian S. Birk
13                                               By: s/ Lynn L. Sarko
                                                 By: s/ Amy Williams-Derry
14                                               By: s/ Gretchen Freeman Cappio
                                                 By: s/ Irene M. Hecht
15                                               By: s/ Nathan L. Nanfelt
                                                    Lynn L. Sarko, WSBA #16569
16                                                  Amy Williams-Derry, WSBA #28711
                                                    Ian S. Birk, WSBA #31431
17                                                  Gretchen Freeman Cappio, WSBA #29576
                                                    Irene M. Hecht, WSBA #11063
18                                                  Nathan L. Nanfelt, WSBA #45273
                                                    1201 Third Avenue, Suite 3200
19                                                  Seattle, WA 98101
                                                    Telephone: (206) 623-1900
20                                                  Fax: (206) 623-3384
                                                    Email: ibirk@kellerrohrback.com
21                                                  Email: lsarko@kellerrohrback.com
                                                    Email: awilliams-derry@kellerrohrback.com
22                                                  Email: gcappio@kellerrohrback.com
                                                    Email: ihecht@kellerrohrback.com
23                                                  Email: nnanfelt@kellerrohrback.com

24                                               By: s/ Alison Chase
                                                    Alison Chase, pro hac vice forthcoming
25                                                  801 Garden Street, Suite 301
                                                    Santa Barbara, CA 93101
26                                                  Telephone: (805) 456-1496
                                                    Fax: (805) 456-1497
     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 2                       KELLER ROHRBACK L.L.P.
     (2:20-cv-00891-BJR)                                                 1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
             Case 2:20-cv-00891-BJR Document 9 Filed 07/07/20 Page 3 of 3



 1                                           Email: achase@kellerrohrback.com

 2                                        Attorneys for Plaintiff and the Proposed Classes

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 3               KELLER ROHRBACK L.L.P.
     (2:20-cv-00891-BJR)                                         1201 Third Avenue, Suite 3200
                                                                    Seattle, W A 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                  FACSIMILE: (206) 623-3384
